                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-03027-CMA

DENISE D. ROBINSON,

       Plaintiff,

v.

NANCY BERRYHILL, Acting Commissioner of Social Security,

       Defendant.


 ORDER REVERSING THE DENIAL OF SOCIAL SECURITY DISABILITY BENEFITS
               AND SUPPLEMENTAL SECURITY INCOME


       This matter is before the Court on review of the Social Security Commissioner’s

decision denying Plaintiff Denise D. Robinson’s application for disability insurance

benefits (“DIB”), filed pursuant to Title II of the Social Security Act, 42 U.S.C. §§ 401–

34, and for supplemental security income (“SSI”), filed pursuant to Title XVI of the Social

Security Act, 42 U.S.C. §§ 1382–85. Jurisdiction is proper under 42 U.S.C. § 405(g).

The parties do not dispute that the Administrative Law Judge (“ALJ”) committed a legal

error in determining whether Plaintiff was entitled to benefits. However, the parties

vociferously disagree as to whether the ALJ’s failure to consider the borderline age

situation amounts to harmless error. It does not. As such, the ALJ committed reversible

error that requires remand.
                                 I.         BACKGROUND

       The parties hardly dispute the factual background in this case. Plaintiff Denise D.

Robinson, born March 31, 1963, was fifty years old on the date she alleged her

disability began, fifty-four years and three months old on the date that she was last

insured, and fifty-four years and nine months old at the time of the ALJ’s decision in

January 2018. (Doc. # 16 at 1; Doc. # 17 at 3; Doc. # 12-2 at 26.) She suffers from the

following severe impairments: fibromyalgia, degenerative disease, osteoarthritis in the

bilateral knees and right hand, status post remote history of left knee arthroscopy. (Doc.

# 12-2 at 18–22.) Additionally, Plaintiff has a tenth-grade education (id. at 39–40), and

she last held a job in 2013. (Id. at 40.)

       On July 20, 2012, Plaintiff’s Title II applications for both a period of disability and

DIB were denied on December 20, 2012. (Doc. # 12-3 at 29.) Plaintiff requested a

hearing on these decisions on January 4, 2013; she also filed a Title XVI application for

supplemental security income on February 22, 2013, which was escalated for a hearing.

(Id.) On November 12, 2013, a hearing was held at which Plaintiff, who was represented

by counsel, testified. (Id.) On December 6, 2013, ALJ James A. Wendland denied both

of Plaintiff’s applications. (Id. at 29–44.) The Appeals Council denied Plaintiff’s request

for review on June 1, 2015. (Id. at 50–53.)

       On October 19, 2015, Plaintiff applied for both Social Security DIB pursuant to

Title II and Part A of Title XVIII of the Social Security Act (Doc. # 12-5 at 2–5) and SSI

under Title XVI of the Social Security Act (Doc. # 12-5 at 9–15). Both claims were

denied on January 22, 2016. (Doc. # 12-4 at 2–10.) Subsequently, Plaintiff filed a


                                              2
written request for a hearing on February 11, 2016, and that hearing was held on

September 21, 2017, where Plaintiff was unrepresented. (Doc. # 12-2 at 33–62.)

       On January 5, 2018, ALJ Kathleen Laub issued a written decision in which she

denied Plaintiff’s claims for DIB and SSI. (Id. at 16–28.) Reaching step five of the five-

step process, the ALJ applied Grid Rule 202.11 based on Plaintiff’s age, education,

work experience, and residual functional capacity (“RFC”), consulted with a vocational

expert (“VE”) regarding whether jobs existed in the national economy for which she was

able to work, and ultimately determined that she was not under a “disability” as defined

in Title II of the Social Security Act. (Id. at 26–27.) Plaintiff appealed, and the Appeals

Council denied her request for review (id. at 4–6), making the ALJ’s decision the final

decision of the Commissioner of the Social Security Administration (“Commissioner”).

                             II.    STANDARD OF REVIEW

       A person is disabled within the meaning of the Social Security Act only if her

physical and/or mental impairments preclude her from performing both her previous

work and any other “substantial gainful work which exists in the national economy.” 42

U.S.C. § 423(d)(2). “When a claimant has one or more severe impairments

the Social Security [Act] requires the [Commissioner] to consider the combined effects

of the impairments in making a disability determination.” Campbell v. Bowen, 822 F.2d

1518, 1521 (10th Cir. 1987) (citing 42 U.S.C. § 423(d)(2)(C)). To be disabling, the

claimant's condition must be so functionally limiting as to preclude any substantial

gainful activity for at least twelve consecutive months. See Kelley v. Chater, 62 F.3d

335, 338 (10th Cir. 1995).


                                              3
       The Commissioner has established a five-step sequential evaluation process for

determining whether a claimant is disabled:

       1. The ALJ must first ascertain whether the claimant is engaged in substantial
          gainful activity. A claimant who is working is not disabled regardless of the
          medical findings.

       2. The ALJ must then determine whether the claimed impairment is “severe.” A
          “severe impairment” must significantly limit the claimant's physical or mental
          ability to do basic work activities.

       3. The ALJ must then determine if the impairment meets or equals in severity
          certain impairments described in Appendix 1 of the regulations.

       4. If the claimant's impairment does not meet or equal a listed impairment, the
          ALJ must determine whether the claimant can perform his past work despite
          any limitations.

       5. If the claimant does not have the residual functional capacity to perform his
          past work, the ALJ must decide whether the claimant can perform any other
          gainful and substantial work in the economy. This determination is made on
          the basis of the claimant's age, education, work experience, and residual
          functional capacity.

20 C.F.R. § 404.1520(a)(4)(i)–(v); see also Williams v. Bowen 844 F.2d 748, 750–52

(10th Cir. 1988). The claimant has the initial burden of establishing a disability in the first

four steps of this analysis. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). “The

burden then shifts to the Commissioner to show that the claimant is capable of

performing work in the national economy.” Id. A finding that the claimant is disabled or

not disabled at any point in the five-step review is conclusive and terminates the

analysis. Morgan v. Colvin, 68 F. Supp. 3d 1351, 1354–55 (D. Colo. 2014)

(citing Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991)).

       This Court’s review of the ALJ’s determination is limited to determining

whether the ALJ’s decision is supported by substantial evidence and whether the


                                              4
Commissioner—through the ALJ—applied the correct legal standards. Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009). Substantial evidence is such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion. Consol.

Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 217 (1938). It requires more than a scintilla,

but less than a preponderance. Wall, 561 F.3d at 1084. In reviewing the record and the

arguments of counsel, the Court does not reexamine the issues de novo, Sisco v. U.S.

Dep’t of Health and Human Servs., 10 F.3d 739, 741 (10th Cir. 1993), nor does it re-

weigh the evidence or substitute its judgment for that of the Commissioner, Salazar v.

Barnhart, 468 F.3d 615, 621 (10th Cir. 2006).

       Additionally, “[f]ailure to apply the correct legal standard or to provide this [C]ourt

with a sufficient basis to determine that appropriate legal principles have been followed

is grounds for reversal.” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984); see

also Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993). “There are specific

rules of law that must be followed in deciding whether evidence is substantial in these

disability cases.” Frey v. Bowen, 816 F.2d 508, 512 (10th Cir. 1987).

       However, not every error in evaluating evidence or applying the correct legal

standard warrants reversal or remand. “Courts may not reverse and remand for failure

to comply with a regulation without first considering whether the error was harmless.”

Bornette v. Barnhart, 466 F. Supp. 2d 811, 816 (E.D. Tex. 2006); see also Allen v.

Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (recognizing that the Tenth Circuit has

“specifically applied [the principle of harmless error] in social security disability cases”

and collecting cases). The standard for harmless error requires a finding that,


                                              5
considering the evidence before the ALJ, the Court can “confidently say that no

reasonable administrative factfinder, following the correct analysis, could have resolved

the factual matter in any other way.” Allen, 357 F.3d at 1145; see also Armijo v. Astrue,

385 F. App’x 789, 792 (10th Cir. 2010); Lynn P. v. Berryhill, No. 17-CV-212-JFJ, 2018

WL 3142937, at *3 (N.D. Okla. June 27, 2018). Where the court “can follow the [ALJ’s]

reasoning in conducting [its] review, and can determine that correct legal standards

have been applied, merely technical omissions in the ALJ’s reasoning do not dictate

reversal.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012).

                                 III.      DISCUSSION

       Plaintiff does not object to the ALJ’s analysis for the first four steps of the five-

step process in determining whether Plaintiff was entitled to disability benefits. As such,

the Court narrows its legal analysis to the ALJ’s Step Five process, and specifically, the

ALJ’s application of the grids and whether a borderline age situation existed.

A.     STEP FIVE: APPLICATION OF THE GRID RULE

       Because the ALJ found that Plaintiff was unable to perform any of her past

relevant work, this case entered the fifth step of the five-step process for determining

disability, “at which point the Commission had the burden of showing that Plaintiff could

perform other work that exists in the national economy.” Daniels v. Apfel, 154 F.3d

1129, 1132 (10th Cir. 1998). The Commissioner can meet this burden through the use

of the Medical-Vocational Guidelines (“grids” or “Grid Rules”). See 20 C.F.R. Part 404,

Subpart P, App. 2; Anders v. Berryhill, 688 F. App’x 514, 517 (10th Cir. 2017). “The

grids are matrices of the ‘four factors identified by Congress—physical ability, age,


                                               6
education, and work experience—and set forth rules that identify whether jobs requiring

specific combinations of these factors exist in significant numbers in the national

economy.’” Daniels, 154 F.3d at 1132 (quoting Heckler v. Campbell, 461 U.S. 458, 461–

62 (1983)). Thus, the grids provide “a tool to aid in making uniform, efficient decisions in

determining the types and numbers of jobs existing in the national economy for certain

classes of claimants.” Perbeck v. Astrue, 487 F. Supp. 2d 1267, 1272 (D. Kan. 2007)

(citing Heckler, 461 U.S. at 468). “Where the findings of fact made with respect to a

particular individual’s vocational factors and residual functional capacity coincide with all

of the criteria of a particular rule, the rule directs a conclusion as to whether the

individual is or is not disabled.” 20 C.F.R. Part 404, Subpart P, App. 2, § 200.00.

B.     BORDERLINE AGE SITUATION

       With respect to the “age” factor, the “Commissioner has established three age

categories: younger person (under age fifty), person approaching advanced age (age

fifty to fifty-four), and person of advanced age (age fifty-five and over).” Daniels, 154

F.3d at 1132 (citing 20 C.F.R. § 404.1563). Pertinent to the instant case, the

“approaching advanced age” and “advanced age” categories matter. “The difference

between the two categories is subtle but critical.” Id. at 1132. The regulations provide

that “[i]f you are closely approaching advanced age (50–54), we will consider that your

age, along with a severe impairment and limited work experience, may seriously affect

your ability to adjust to a significant number of jobs in the national economy.” 20 C.F.R.

§ 404.1563(c). The “advanced age (55 or over) is the point where age significantly

affects a person’s ability to do substantial gainful activity.” Id. § 404.1563(d).


                                              7
       Given the importance of this subtle distinction, “to alleviate some of the

arbitrariness of the age categories,” Daniels, 154 F.3d at 1133, 20 C.F.R. § 404.1563(a)

provides that ALJs shall “not apply these age categories mechanically in a borderline

situation.” The Tenth Circuit has observed that a borderline age situation exists when

the claimant is within a few days or months of the next age category. Id. In the instant

case, the parties do not dispute that a borderline age situation1 exists. (Doc. # 16 at 2–

5; Doc. # 17 at 5.)

       “When a claimant falls within a borderline, [20 C.F.R.] § 404.1563(a) prohibits the

Commissioner from mechanically applying the age categories in relying on the grids to

determine whether a claimant is disabled.” Daniels, 154 F.3d at 1136. This approach is

consistent with the rule that the Commissioner has the burden of proof at step five

because this step encompasses application of 20 C.F.R. § 404.1563(a). Id. (citing

Williams, 844 F.2d at 751). In explaining why an ALJ should analyze the borderline age

situation, the Tenth Circuit relied on the Third Circuit’s Kane v. Heckler decision, and in

particular, the following reasoning:

       In sum, courts recognize that the grids provide useful standards and allow
       for consistent, less complex decision-making. But judicial approval of these
       standards is premised on the assurance that [the Social Security
       Administration] will not employ them to produce arbitrary results in individual
       cases. Where a procrustean application of the grids results in a case that,
       but for the passage of a few days, would be decided differently, such an
       application would appear to be inappropriate. Section 404.1563(a) therefore



1
  In determining whether a borderline age situation exists, for a claimant seeking DIB, the oldest
age to be considered is the person’s age at the date last insured. SSR 83-10, 1983 WL 31251,
at *8. For a claimant seeking SSI, the claimant’s “age on the date of the ALJ’s decision is the
relevant date.” Byers v. Astrue, 506 F. App’x 788, 790 (10th Cir. 2012).

                                                8
       serves an important purpose in the regulatory scheme, and ALJs should
       adhere to its clear language.

Id. (quoting Kane v. Heckler, 776 F.2d 1130, 1132 (3d Cir. 1985)). Running with the

Third Circuit’s decision, the Tenth Circuit articulated that “[w]hat is critical is the fact that

in a borderline situation . . . § 404.1563(a) plainly precludes mechanical application of

the age categories, that is, simply considering the chronological age of the claimant at

the relevant time. Failure to consider the effect of a borderline situation in turn precludes

application of the grids as a basis for finding no disability, because the Commissioner

will not have shown that ‘the claimant’s characteristics precisely match the criteria of a

particular rule.’” Id. (quoting Channel v. Heckler, 747 F.2d 577, 579 (10th Cir. 1984)).

       Proper assessment of the borderline age situation entails the ALJ’s

determination, based on the available evidence, of which age category on either side of

the borderline best describes the claimant. Id. at 1136. That determination is a factual

issue. See id. “Like any factual issue, a finding regarding the appropriate age category

in which to place a claimant must be supported by substantial evidence.” Id. at 1136,

1133–34 n.5 (“Determining whether a claimant falls within a borderline situation appears

to be a factual rather than discretionary matter, and [an ALJ errs] by not making this

necessary factual finding.”). Of course, a borderline age situation does not preclude

reliance on the grids. Id. at 1136. However, prior to relying on the grids, the ALJ must

address the situation and whether the claimant “fell within the borderline or whether he

should be considered in the next age bracket.” Byers v. Astrue, 506 F. App’x 788, 791

(10th Cir. 2012). In doing so, the ALJ should “explain the factors” he or she “considered

in making” the decision of choosing an age category in a borderline age situation. Ober

                                                9
v. Comm’r of Social Sec. Admin., No. CIV-17-79-SPS, 2018 WL 4565389, at *4 (E.D.

Okla. Sept. 24, 2018) (citing HALLEX I-2-2-42; POMS DI 25015.006(G)).

       When an ALJ fails to consider a borderline age situation or make findings as to

why the ALJ selected the age category within a particular grid rule, the Commissioner

misapplies the law and the case must be remanded for further consideration of the

issue. Daniels, 154 F.3d at 1136; Byers, 506 F. App’x at 791 (holding that “a remand is

in order because we cannot tell whether the ALJ would have reached the same result

by considering that [claimant] was five-and-a-half months short of advanced age”);

Wilson v. Comm’r of Social Sec. Admin., No. CIV-16-464-BMJ, 2017 WL 722052, at *3–

4 (W.D. Okla. Feb. 23, 2017) (holding that remand is required where ALJ’s decision

“fails to reflect that she was even aware of the borderline [age] situation”); Nugent v.

Colvin, No. CIV-13-253-KEW, 2014 WL 4854733, at *2 (E.D. Okla. Sept. 30, 2014)

(requiring ALJ to address borderline age situation on remand); Grimes v. Berryhill, No.

CIV-17-257-D, 2018 WL 1278583, at *4–5 (W.D. Okla. Feb. 15, 2018) (“remand is

required because the ALJ’s decision fails to reflect she was even aware of the

borderline situation”), report and recommendation adopted, 2018 WL 1278297, at *1

(W.D. Okla. Mar. 12, 2018).

C.     ANALYSIS

       Neither party disputes that a borderline age situation exists and that the ALJ

failed to consider the issue. At the time the ALJ issued her written decision, Plaintiff was

three months away from qualifying in the “advanced age” category. Without mentioning

the borderline age situation, the ALJ determined that Plaintiff’s age constituted the


                                             10
“approaching advanced age,” and, in considering that age category along with her

education, work experience, and RFC, she applied Grid Rule 202.11. (Doc. # 12-2 at

26.) Because Grid Rule 202.11 provided a finding of “not disabled” and other limitations

impeded Plaintiff’s “level of work,” the ALJ consulted with a VE to “determine the extent

to which these limitations erode the unskilled light occupational base.” (Id. at 26.) The

ALJ asked the VE whether “jobs exist in the national economy for an individual with the

claimant’s age, education, work experience, and [RFC].” (Id.) Because the VE testified

that Plaintiff “would be able to perform the requirements of representative occupations”

for which over one million national jobs existed, the ALJ found that Plaintiff was “not

disabled” under the “framework of the above-cited rule.” (Id. at 26–27.)

       Plaintiff argues that the ALJ’s failure to consider the borderline age situation

constitutes reversible error and merits remand. (Doc. # 16 at 2–5.) The Commissioner

concedes that Plaintiff’s case presented a borderline age situation and that the ALJ

failed to conduct the requisite analysis of that situation. (Doc. # 17 at 5.) However, the

Commissioner contends that this error was harmless because Plaintiff failed to argue

“how she has vocational adversities that would justify applying the older age category.”

(Id. at 5.) Because the ALJ’s error requires remand under Tenth Circuit precedent and

the Commissioner attempts to improperly saddle Plaintiff with the burden at this Step

Five juncture, the Court disagrees with the Commissioner’s contention.

       First, Tenth Circuit authority provides that an ALJ’s failure to consider a

borderline age situation requires reversal and remand. Because a determination of

which age category to use in applying the grids is a factual issue that must be supported


                                             11
by substantial evidence, when an ALJ fails to consider the issue altogether, remand is

required so that the ALJ can make this finding “regarding the appropriate age category

in which to place a claimant[.]” Daniels, 154 F.3d at 1136. When the record reveals that

the ALJ was not aware of a potential borderline situation, a “remand is in order because

[courts] cannot tell whether the ALJ would have reached the same result by

considering” the borderline age situation. Byers, 506 F. App’x at 791; see also Wilson,

2017 WL 722052, at *3 (requiring remand when ALJ’s decision failed to reflect that ALJ

was aware of borderline age situation because Tenth Circuit requires ALJ to make

factual findings as to selection of age category).

       In the instant case, the record is devoid of any reference to or consideration of

the borderline age situation. (Doc. # 12-2 at 16–62.) As such, this Court too “cannot tell

whether the ALJ would have reached the same result by considering” the borderline age

situation.” Byers, 506 F. App’x at 791. Furthermore, the ALJ “simply consider[ed] the

chronological age of the claimant” at the relevant time for Plaintiff’s claim for DIB while

simultaneously ignoring the borderline age situation as to her SSI claim. (Doc. # 12-2 at

26.) As the Tenth Circuit observed, 20 C.F.R. § 404.1563(a) “plainly precludes” such

simple consideration of a claimant’s age. Daniels, 154 F.3d at 1135. Therefore, because

the ALJ then utilized the “approaching advanced age” category in relying on Grid Rule

202.11 for her decision that Plaintiff was not disabled, the Commissioner “misapplied

the law and the case must be remanded for further consideration of this issue.” Id.

       Next, the Commissioner contends that it is Plaintiff who must demonstrate why

the ALJ’s error is not harmless (Doc. # 17 at 5–6); but this position contravenes Tenth


                                             12
Circuit authority. The Daniels court espoused clearly that the Commissioner has the

burden to determine what age category applies in a borderline age situation. 154 F.3d

at 1133–34. As a result, it is undoubtedly the Commissioner’s burden to “show that a

claimant’s characteristics precisely match those of the grids.” Id.at 1134; see, e.g.,

Wood v. Saul, No. CIV-18-1160-C, 2019 WL 6570192, at * (W.D. Okla. Nov. 12, 2019)

(concluding that “the Tenth Circuit has squarely rejected” the Commissioner’s argument

that ALJ’s failure to consider borderline age situation was harmless error because it is a

claimant’s burden to “establish vocational adversities justifying application of the higher

age category”) (citing Daniels, 154 F.3d at 1134–35), report and recommendation

adopted, 2019 WL 6529123, at *1 (W. D. Okla. Dec. 4, 2019). Therefore, this Court

rejects the Commissioner’s argument that Plaintiff failed to meet her burden in proving

that the error was harmless.

       Finally, because the burden of establishing harmless error rests with the

Commissioner, the Court considers the contention that the evidence shows that the

ALJ’s error was harmless and that the ALJ would have selected the same age category.

(Doc. # 17 at 6.) That contention is beside the point. This Court “may not create or

adopt post-hoc rationalizations to support the ALJ’s decision that are not apparent from

the ALJ’s decision itself.” Haga v. Astrue, 482 F.3d 1205, 1207–08 (10th Cir. 2007)

(citing Allen v. Barnhart, 357 F.3d 1140, 1142, 1145 (10th Cir. 2004)). Indeed, this

Court’s “post-hoc effort to salvage the ALJ’s decision would require [it] to overstep [its]

institutional role and usurp essential functions committed in the first instance to the

administrative process.” Allen, 357 F.3d at 1142 (holding that ALJ’s error in using grids


                                             13
contrary to RFC findings and specification of available jobs contrary to VE testimony

based on same RFC findings was not harmless). This is especially true when post hoc

rationalization of an ALJ’s decision would usurp the ALJ’s primary responsibility to

determine the question in the first instance. See id. at 1145. “[T]o the extent a harmless-

error determination rests on legal or evidentiary matters not considered by the ALJ, it

risks violating the general rule against post hoc justification of administrative action

recognized in SEC v. Chenery Corp., 318 U.S. 80 (1943) and its progeny.” Id. at 1145.

Of course, “it nevertheless may be appropriate to supply a missing dispositive finding

under the rubric of harmless error in the right exceptional circumstance, i.e., where,

based on material the ALJ did at least consider (just not properly), [a court] could

confidently say that no reasonable administrative factfinder, following the correct

analysis, could have resolved the factual matter in any other way.” Id.

        The Court agrees with the several district courts in the Tenth Circuit that hold

that failure to consider the borderline age situation does not constitute harmless error

where use of a different age category in applying the grid rule may result in a disabled

determination. Wilson, 2017 WL 722052, at *4; Ober, 2018 WL 4565389, at *3–5;

Nugent, 2014 WL 4854733, at *2–3; Grimes, 2018 WL 1278583, at *4–5; Wood, 2019

WL 6570192, at *5. The distinction between the “advanced age” and “approaching

advanced age” categories carries dispositive ramifications: “the former category

significantly affects a person’s ability to do substantial gainful activity, while the age of

those in the latter category merely seriously affect[s their] ability to adjust to a significant

number of jobs in the national economy.” Daniels, 154 F.3d at 1136 (quoting Kane, 776


                                              14
F.2d at 1134) (internal quotation marks omitted). The Tenth Circuit has recognized that

failure to “consider the effect of a borderline situation . . . precludes application of the

grids as a basis for finding no disability, because the Commissioner will not have shown

that the claimant’s characteristics precisely match the criteria of a particular rule.” Id. at

1134–35. This is so because the grids contemplate several scenarios in which simply

applying “advanced age” with the same combination of remaining factors would warrant

a disabled determination. See, e.g., 20 C.F.R. Part 404, App. 2, Subpart P, Tbl. 2.

When evidence of the record could support a determination of disability, “any error is

not harmless.” Wilson, 2017 WL 722052, at *4 (citing Allen, 357 F.3d at 1145).

       As for the instant case, the ALJ’s error in failing to consider the borderline age

situation is not a harmless one. The record evinces the possibility that, had the ALJ

considered the borderline age situation and used the “advanced age” metric for applying

the grid rules, a finding of disability may have resulted. The ALJ wrote that “[i]n

determining whether a successful adjustment to other work can be made, the

undersigned must consider the claimant’s residual functional capacity, age, education,

and work experience in conjunction with the Medical-Vocational Guidelines, 20 CFR

Part 404, Subpart P, Appendix 2.” (Doc. # 12-2 at 26.) Given Plaintiff’s RFC to perform

light work, the ALJ determined that “a finding of ‘not disabled’ would be directed by

Medical-Vocational Rule 202.11.” (Id.) However, had the ALJ determined that using the

“advanced age” was proper, assuming arguendo that all remaining factors used for Grid

Rule 202.11 remained the same, the ALJ would have applied Grid Rule 202.02, which

presumes a finding that Plaintiff was disabled. 20 C.F.R. Part 404, App. 2, Subpart P,


                                              15
Tbl. 2, § 202.02. This possibility demonstrates that the ALJ’s failure to consider—let

alone recognize—the borderline age situation constitutes reversible error that was not

harmless. Furthermore, that the ALJ incorporated VE testimony is of no moment given

that “the ALJ concluded [her] decision by stating that “[a] finding of ‘not disabled’ is

therefore appropriate under the framework of the above-cited rule [202.11].” Byres, 506

F. App’x at 791 n.1; (Doc. # 12-2 at 27). As such, this case must be remanded so that

the ALJ can address Plaintiff’s borderline age situation.2

       On remand, the adjudicator must evaluate the borderline age situation by

determining which of the categories on either side of the borderline best described

Plaintiff at the time the borderline evaluation should have been made by the first

adjudicator and make findings susceptible to review. See Daniels, 154 F.3d at 1133,

1133 n.5; see also Benson v. Colvin, No. CIV-15-0428-HE, 2016 WL 4690415, at *6

(W.D. Okla. Sept. 7, 2016); Noteware v. Astrue, No. CIV-10-912-HE, 2011 WL

3651295, at *5–6 (W.D. Okla. Aug. 18, 2011), report and recommendation adopted,

2011 WL 3652255 (W.D. Okla. Aug. 18, 2011).


2
  Although the Commissioner does not dispute that a borderline age situation exists as to
Plaintiff’s claim for SSI, the Commissioner objects to any remand as to the ALJ’s decision on
Plaintiff’s claim for DIB. (Doc. # 17 at 5 n.5.) But the ALJ failed to recognize the borderline age
situation, including distinctions as to whether her reasoning applied differently to Plaintiff’s
claims for DIB and SSI. Moreover, based on the ALJ’s flawed use of the grids, this Court cannot
reconstruct the record to provide an end-around for what the ALJ should have already done with
respect to delineating facts in support of her SSI and DIB determinations and how, if at all, the
borderline age situation affects either decision. Such reconstruction would amount to a “post-
hoc effort to salvage the ALJ’s decision,” which, in turn, would overstep this Court’s “institutional
role and usurp essential functions committed in the first instance to the administrative process.”
Allen, 357 F.3d at 1142. In any event, when this Court remands this case to the ALJ for failure
to consider the borderline age situation, upon such consideration, as permitted under 42 U.S.C.
§ 405(g), the Commissioner may “modify or affirm the Commissioner’s findings of fact or the
Commissioner’s decision.”

                                                 16
D.       APPOINTMENTS CLAUSE CHALLENGE

         Relying on Lucia v. S.E.C., 138 S. Ct. 2044 (2018), Plaintiff also challenges the

ALJ’s decision as void because the ALJ was not properly appointed under the

Constitution’s Appointments Clause, and therefore, she did not have legal authority to

preside over the case. (Doc. # 16 at 5–9.) The Commissioner responds that Plaintiff

waived her right to raise an Appointments Clause challenge because she did not timely

raise this issue throughout the administrative process. (Doc. # 17 at 7–17.) The Court

declines to address this issue. Because the ALJ’s decision will be reversed and

remanded based on the ALJ’s failure to consider the borderline situation, the Court

need not address Plaintiff’s Appointments Clause challenge (Doc. # 16 at 5–9). On July

16, 2018, the Acting Commissioner ratified the appointments of all Social Security

Administration ALJs following the Supreme Court’s Lucia decision. SSR 19-1p, 2019

WL 1324866, at *2 (Mar. 15, 2019). The ALJ who presides over this case on remand

will be properly appointed, and there is no need for this Court to decide whether the ALJ

who initially decided this case was properly appointed pursuant to Lucia.

                                 IV.      CONCLUSION

         For the foregoing reasons, the Court reverses the decision of the Commissioner

and remands the matter for further administrative proceedings consistent with this

Order.

         DATED: March 13, 2020                     BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge

                                              17
